141 F.3d 1177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joseph LOCASCIO, Plaintiff-Appellant,v.Robert E. RUBIN, Secretary of the Treasury, Defendant-Appellee.
No. 97-55156.D.C. No. CV-96-00086-GLT-EEx.
United States Court of Appeals,Ninth Circuit.
.Submitted March 10, 1998.**Decided March 18, 1998.

Appeal from the United States District Court for the Central District of California Gary L. Taylor, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Joseph Locascio, a former Internal Revenue Service ("IRS") appeals officer, appeals pro se the district court's dismissal for lack of jurisdiction of his action pursuant to Title VII of the Civil Rights Act, the Age Discrimination in Employment Act, and the Americans with Disabilities Act, alleging intentional discrimination and retaliation.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
"The existence of subject matter jurisdiction is a question of law reviewed de novo."  Associated Builders & Contractors Inc. v. Local 302 Int'l Brotherhood of Electrical Workers, 109 F.3d 1353, 1355 (9th Cir.1996).  We agree with the district court that it lacked jurisdiction over Locascio's complaint because he failed to appeal directly to the district court from his Merit Systems Protections Board settlement and because he failed to exhaust administrative review of his Equal Employment Opportunity claim.  See Vinieratos v.. United States, 939 F.2d 762, 767 n. 2 (9th Cir.1991).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3